DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This action is in reply to the claims filed on 07 August 2019.
Claims 1-20 are pending and have been examined. 
Claims 1-10 and 18 have been amended in the response received 07 August 2019.
Claim 20 has been added in the response received 07 August 2019.

Information Disclosure Statement  
	The Information Disclosure Statement filed on 16 September 2019, has been considered. An initialed copy of the Form 1449 is enclosed herewith. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Under step 1 of the 2019 Patent Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). In the instant case, claims 1-9, 10-19 and 20 are directed to methods.    
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of recommendation of merchants.  Specifically, representative claim 1 recites the abstract idea of: 
selecting previously used merchants associated with a user based on past purchases of the user; 
determining word vectors and dimensional indexes for each of the previously used merchants based on merchant data; 
determining attributes for each of the previously used merchants using the word vectors and a semantic extraction algorithm, the attributes being subject to a correlation threshold; 
determining word vectors and dimensional indexes for one or more recommended merchants; 
determining a correlation value by correlating the determined attributes of the previously used merchants with attributes of the recommended merchants; 
selecting threshold merchants from the recommended merchants, the threshold merchants having a determined correlation value above a threshold; 
calculating a correlation of dimension indexes between the previously used merchants and the threshold merchants; and 
providing a list of threshold merchants and highest ranked attributes as justification for a selection of merchants. 
	Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the 2019 PEG.  Even in consideration of the 2019 PEG, the claims recite an abstract idea.  Representative claim 1 recites the abstract idea of recommendation of merchants, as noted above.  This concept is considered to be a method of organizing human activity because it relates to sale activities since the claims recite the activities of selecting previously used merchants associated with past purchases of a user, determining attributes for each used merchant, selecting threshold merchants from recommended merchants, and ultimately providing a list of merchants for selection of merchants by a user, thereby making this a sales activity or behavior.  Thus, representative claim 1 recites an abstract idea.  
	It is also noted that the claims recite the abstract idea of recommendation of merchants which would also fall into the enumerated grouping of a mathematical concept.  The 2019 PEG defines “mathematical concepts” as mathematical relationships, mathematical formulas or equations, and mathematical calculations. The claim recites determining attributes for each of the previously used merchants using the word vectors and a semantic extraction algorithm and calculating a correlation of dimension indexes between the previously used merchants and the threshold merchants, which would fall into the mathematical concepts grouping and would be directed to mathematical formulas or relationships. For example, paragraph [0057] of the Applicant’s specification recites “Input to the system: The merchant vector u which a cardholder has already been to, the set of merchant vectors {v},, i=1,...,n from which we are trying to determine the recommendation, the set of semantics (or attributes) {a},, i=1,...,m and dimension index set {I}a, a, E a, for each attribute which are learned from the proposed semantics extraction algorithm, the correlation threshold r which is used to determine which semantics we want to output for justification” and further in paragraph [0058] reciting “Output: The recommended merchant v and justification with semantic” and paragraph [0059] disclosing “1: for all v,, i = 1,...,n do” and paragraph [0060] disclosing “2: calculate corr, = p(u, v,) # calculate the correlation between u and v, using an algorithm such as a Pearson correlation algorithm”.  Thus, representative claim 1 recites an abstract idea directed to a mathematical concept. 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  In this case, representative claim 1 includes the additional elements of one or more processors. The additional elements individually and in combination do not integrate the exception into the practical application because they are merely being used to apply the abstract idea using a generic computer.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea. 

As such, representative claim 1 is ineligible.
Independent claims 10 and 20 are similar in nature to representative claim 1 and Step 2A, Prong 1 analysis is the same as above for representative claim 1.  It is noted that in independent claim 10 includes the additional elements of an electronic commerce payment device. The Applicant’s specification does not provide any discussion or description of an electronic commerce payment device in claim 10, as being anything other than generic elements. Thus, the claimed additional element of claim 10 is merely a generic element and the implementation of the element merely amounts to no more than an instruction to apply the abstract idea using a generic computer.  As such, the additional element of claim 10 does not integrate the judicial exception into a practical application of the abstract idea.  Additionally, the additional element of claim 10, considered individually and in combination with any other claimed feature, does not provide an inventive concept because they merely amount to no more than an instruction to apply the abstract idea using a generic computer.  
As such, independent claims 10 and 20 are ineligible. 

It is noted that dependent claims 2-9 and 11-19 do not include any other additional elements to be considered.  Thus, the claims do not contain additional elements that would integrate into a practical application and do not provide an inventive concept.   Accordingly, claims 2-9 and 11-19 are directed towards an abstract idea and do not provide an inventive concept.  
As such, claims 2-9 and 11-19 are ineligible. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.


Claims 1, 3-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Merz, C. et al. (PGP No. US 2014/0279185 A1), in view of Hua, Y., et al. (PGP No. US 2015/0193851 A1) and Gupta, S., et al. (PGP No. US 2016/0275553 A1).  

Claim 1-
Merz discloses a computer implemented method comprising: 
selecting previously used merchants associated with a user based on past purchases of the user (Merz, see: paragraph [0026] disclosing “merchant analytic computer system”; and see: paragraph [0029] disclosing “candidate cardholder [i.e., the user] preference information is obtained by the MA computer system analyzing historical transaction data [i.e., past purchases] associated with the candidate cardholder for merchants transacted with [i.e., previously used merchants]” and “the candidate cardholder manually selects at least one merchant within the recommender app”):
determining word vectors and dimensional indexes for each of the previously used merchants based on merchant data (Merz, see: paragraph [0029] disclosing “the cardholder inputs ‘friends’ associated with the cardholder” and “candidate cardholder preference information may include results from surveys…opinion data, satisfaction scale input” and “candidate cardholder preference information may relate to an overall experience with a merchant [i.e., previously used merchants based on merchant data]”; and see: paragraph [0030] disclosing “Based on the candidate cardholder preference information, the MA computer system creates a candidate cardholder preference vector [i.e., word vectors]” and “vector represents a measurement [i.e., dimensional indexes] of the candidate cardholder’s preference for one merchant relative to at least one other merchant” and “preferences area associated with a score for each merchant”); 
determining attributes for each of the previously used merchants using the word vectors, the attributes being subject to a correlation (Merz, see: paragraph [0029] disclosing “candidate cardholder preference information is obtained by the MA computer system analyzing historical transaction data…for merchants transacted with” and “candidate cardholder preference information may include results from surveys, Internet website scraping, solicited and unsolicited opinion data, satisfaction scale input [i.e., attributes for each of the previously used merchants using the word vectors]” and “candidate cardholder preference information may relate to an overall experience with a merchant”); 
determining word vectors and dimensional indexes for one or more recommended merchants (Merz, see: paragraph [0029] disclosing “candidate cardholder preference information may include results [i.e. determining] from surveys…opinion data, satisfaction scale input” and “candidate cardholder preference information may relate to an overall experience with a merchant [i.e., previously used merchants based on merchant data]”; and see: paragraph [0030] disclosing “Based on the candidate cardholder preference information, the MA computer system creates a candidate cardholder preference vector [i.e., word vectors]” and “vector represents a measurement [i.e., dimensional indexes] of the candidate cardholder’s preference for one merchant relative to at least one other merchant” and “preferences area associated with a score for each merchant”; and see: paragraph [0034] disclosing “MA computer system then provides a list of recommended merchants to the candidate cardholder”); 
determining a correlation value by correlating the determined attributes of the previously used merchants with attributes of the recommended merchants (Merz, see: paragraph [0032] discloses “MA computer system then creates and applies a neutral preference vector to the matrix of merchant associations” and “includes generic preference information” and “measure of general ; 
selecting merchants from the recommended merchants, the merchants having determined correlation (Merz, see: paragraph [0029] disclosing “the candidate cardholder manually selects at least one merchant within the recommender app” [0033] disclosing “The MA computer system compares [i.e., correlates] the neutral merchant ranking vector to the merchant ranking vector to determine a merchant score” and “merchant score vector includes a merchant score indicating the difference between the merchant rank and the neutral merchant rank”; [0034] disclosing “merchant having the highest merchant score is placed first in the merchant score vector [i.e., determined correlation value] and the merchant have the lowest merchant score is placed last” and “The MA computer system then provides a list of recommended merchants”); 
calculating a correlation of dimension indexes between the previously used merchants and the threshold merchants (Merz, see: paragraph [0030] disclosing “Based on the candidate cardholder preference information, the MA computer system creates a candidate cardholder preference vector [i.e., word vectors]” and “vector represents a measurement [i.e., calculating a correlation of dimension indexes] of the candidate cardholder’s preference for one merchant ; and 
providing a list of merchants and attributes as justification for a selection of merchants (Merz, see: paragraph [0031] disclosing “merchant rank represents a measure of general popularity of each merchant relative to the plurality of merchants that is adjusted according to the candidate cardholder preference information [i.e., attributes]”; and see: [0034] disclosing “merchant having the highest merchant score is placed first in the merchant score vector and the merchant have the lowest merchant score is placed last” and “The MA computer system then provides a list of recommended merchants” (Examiner’s Note: The Examiner is interpreting that the highest ranked selection of merchants, is encompassed by Merz when disclosing that each merchant rank is based on an adjustment of a general popularity and the candidates preferences, which includes several types of attributes, such as opinion data, geographical regions selected, etc.),
wherein the method is performed using one or more processors (Merz, see: paragraph [0007] disclosing “executed by at least one processor”).
Although Merz does disclose attributes and correlating the attributes with previously used merchants by a user, Merz does not specifically disclose that the there is a semantic extraction algorithm that would correlate the attributes nor does Merz specifically disclose the highest ranking of attributes. Merz does not specifically disclose: 
a semantic extraction algorithm; 
highest ranking attributes; 
but Hua, however, does teach: 
 a semantic extraction algorithm (Hua, see: paragraph [0078] teaching “The comment score value calculating unit 1303 is configured to calculate a comment  semantic analysis algorithm, according to the comment information”; Also see: paragraph [0044] and Table 1). 
highest ranking attributes (Hua, see: Abstract teaching “calculating an integrated score of each of the at least two products according to the attribute information”; and see: [0030] teaching “Step S103 is, calculating, at the server, an integrated score…according to the attribute information of each of the at least two products. In this step, the server calculates the integrated score of each of the at least two products by using the attribute information of each of the at least two products as a calculation factor of the integrated score of each product”; and see: paragraph [0031] “The higher the integrated score is, the higher the comprehensive performance of the product is”).  
This step of Hua, is applicable to the method of Merz, as they both share characteristics and capabilities, namely, they are directed to providing comparison information to users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of Merz, to include the features of a semantic extraction algorithm and highest ranking attributes, as taught by Hua. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Merz in order to provide improvements to the intelligence of e-commerce systems and provide improved comparison information to users (Hua, see: paragraph [0003]).  
Although Merz does disclose correlating attributes with previously used merchants of a user, Merz does not disclose that there is a correlation threshold and does not disclose that there is a threshold merchant that have a determined value above a threshold. Merz does not disclose: 
threshold merchants having determined correlation value above a threshold; 
but Gupta, however, does teach: 
threshold merchants having determined correlation value above a threshold (Gupta, see: paragraph [0059] teaching “transaction correlation index 22 is obtained” and “indicate a correlation between the numerical measures” and “between merchant A and merchant B is calculate”; Also see: Calculation (1); and see: [0073] teaching “customizing advertising material to the user based on the score” and “transmitting data relating to the candidate merchant to the user if the score is determined to meet a certain criterion, for example, if the score is above a pre-defined threshold [i.e., correlation value above a threshold]”).   
This step of Gupta, is applicable to the method of Merz, as they both share characteristics and capabilities, namely, they are directed to providing comparisons in candidate merchants.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of Merz, to include the features of threshold merchants having determined correlation value above a threshold, taught by Gupta. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Merz in order to provide improvements of recommendations based on past selections (Gupta, see: paragraph [0005]).  



Claim 3-
Merz in view of Hua and Gupta teach the method of claim 1, as claimed above. 
Merz further discloses: 
wherein the user is selected based on an electronic commerce payment device (Merz, see: paragraph [0036] disclosing “transaction card” and “any suitable transaction card, such as a credit card” and “and/or any other device that may hold payment account information, such as mobile phones, Smartphones” and “Each type of transactions card can be used as a method of payment for performing a transaction”; and see: paragraph [0092] disclosing “screen shot displayed within recommender app 119” and “filter screen 1000 includes a ‘scan card’ selection 1002”; Also see: FIGS. 10-11).

Claim 4-
Merz in view of Hua and Gupta teach the method of claim 1, as described above. 
Although Merz does disclose a correlation with previously used merchants by a user (Merz, see: paragraph [0030]), Merz does not disclose: 
wherein the correlation threshold is set by an authority or determined by an algorithm.
but Gupta, however, does teach: 
wherein the correlation threshold is set by an authority or determined by an algorithm (Gupta, see: paragraph [0059] teaching “transaction correlation index 22 is obtained” and “indicate a correlation between the numerical measures” and “between merchant A and merchant B is calculated [i.e., determined by an algorithm]”; Also see: Calculation (1); and see: [0073] teaching “customizing 
This step of Gupta, is applicable to the method of Merz, as they both share characteristics and capabilities, namely, they are directed to providing comparisons in candidate merchants.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of Merz, to include the features of wherein the correlation threshold is set by an authority or determined by an algorithm, taught by Gupta. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Merz in order to provide improvements of recommendations based on past selections (Gupta, see: paragraph [0005]).  

Claim 5-
Merz in view of teach Hua and Gupta teach the method of claim 1, as described above. 
Merz further discloses: 
wherein the recommended merchants include merchants which have been determined to be related to past merchants previously (Merz, see: paragraph [0026] disclosing “merchant analytic computer system”; and see: paragraph [0029] disclosing “candidate cardholder [i.e., the user] preference information is obtained by the MA computer system analyzing historical transaction data [i.e., past purchases] associated with the candidate cardholder for merchants transacted with [i.e., previously used merchants]” and “the candidate cardholder manually selects at least one merchant within the recommender app”). 
Claim 6-
Merz in view of Hua and Gupta teach the method of claim 1, as described above. 
Merz further discloses:  
wherein the recommended merchants include merchants that have requested to be included as recommended merchants (Merz, see: paragraph [0051] disclosing “Database 120 may also store merchant data including a merchant identifier that identifies each merchant registered to use the network, and instructions for settling transactions including merchant bank account information”). 

Claim 7-
Merz in view of Hua and Gupta teach the method of claim 1, as described above. 
Merz further discloses:  
wherein determining word vectors further comprises a word vector against the recommended merchants (Merz, see: paragraph [0029] disclosing “candidate cardholder preference information may include results [i.e. determining] from surveys…opinion data, satisfaction scale input” and “candidate cardholder preference information may relate to an overall experience with a merchant [i.e., previously used merchants based on merchant data]”; and see: paragraph [0030] disclosing “Based on the candidate cardholder preference information, the MA computer system creates a candidate cardholder preference vector [i.e., word vectors]” and “vector represents a measurement [i.e., dimensional indexes] of the candidate cardholder’s preference for one merchant relative to at least one other merchant” and “preferences area associated with a score for each merchant”; and see: paragraph [0034] disclosing “MA computer system then provides a list of recommended merchants to the candidate cardholder”).

executing a word vector algorithm; 
but Hua, however, does teach: 
executing a word vector algorithm (Hua, see: paragraph [0078] teaching “The comment score value calculating unit 1303 is configured to calculate a comment score value of each of the at least two products using a semantic analysis algorithm [i.e., word vector algorithm], according to the comment information”; Also see: paragraph [0044] and Table 1). 
This step of Hua, is applicable to the method of Merz, as they both share characteristics and capabilities, namely, they are directed to providing comparison information to users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of Merz, to include the feature of a semantic extraction algorithm, as taught by Hua. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Merz in order to provide improvements to the intelligence of e-commerce systems and provide improved comparison information to users (Hua, see: paragraph [0003]).  


Claim 8-
Merz in view of Hua and Gupta teach the method of claim 1, as described above. 
Merz further discloses: 
wherein correlating the attributes of the previously used merchants and the recommended merchants comprises a correlation (Merz, see: paragraph [0033] disclosing “The MA computer system compares [i.e., correlates] the neutral merchant ranking vector to the merchant ranking vector to determine a merchant score”; [0034] disclosing “merchant having the highest merchant score is placed first in the merchant score vector [i.e., correlation] and the merchant have the lowest merchant score is placed last” and “The MA computer system then provides a list of recommended merchants”).
Although Merz discloses a correlation, Merz does not disclose that the there is a correlation algorithm.  Merz does not disclose: 
executing a correlation algorithm; 
but Gupta does teach: 

 executing a correlation algorithm  (Gupta, see: paragraph [0059] teaching “transaction correlation index 22 is obtained” and “indicate a correlation between the numerical measures” and “between merchant A and merchant B is calculated”; Also see: Calculation (1) [i.e., correlation algorithm]; and see: [0073] teaching “customizing advertising material to the user based on the score” and “transmitting data relating to the candidate merchant to the user if the score is determined to meet a certain criterion, for example, if the score is above a pre-defined threshold [i.e., correlation value above a threshold]”).   




Claim 9-
Merz in view of Hua and Gupta teach the method of claim 1, as described above. 
Merz discloses further comprising
a correlation using the determined word vectors or dimension indexes. (Merz, see: paragraph [0029] disclosing “the cardholder inputs ‘friends’ associated with the cardholder” and “candidate cardholder preference information may include results from surveys…opinion data, satisfaction scale input” and “candidate cardholder preference information may relate to an overall experience with a merchant [i.e., previously used merchants based on merchant data]”; and see: paragraph [0030] disclosing “Based on the candidate cardholder preference information, the MA computer system creates a candidate cardholder preference vector [i.e., word vectors]” and “vector represents a measurement [i.e., dimensional indexes] of the candidate cardholder’s preference for one merchant relative to at least one other merchant” and “preferences area associated with a score for each merchant”; and see: paragraph [0034] disclosing “merchant having the highest merchant score is placed first in the merchant score vector [i.e., correlation] and the merchant have the lowest merchant score is placed last”).  
Although Merz discloses a correlation, Merz does not disclose that the there is a correlation algorithm.  Merz does not disclose: 
executing a correlation algorithm; 
but Gupta does teach: 
 executing a correlation algorithm  (Gupta, see: paragraph [0059] teaching “transaction correlation index 22 is obtained” and “indicate a correlation between the numerical measures” and “between merchant A and merchant B is calculated”; Also see: Calculation (1) [i.e., correlation algorithm]; and see: [0073] teaching .   
This step of Gupta, is applicable to the method of Merz, as they both share characteristics and capabilities, namely, they are directed to providing comparisons in candidate merchants.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of Merz, to include the feature of a correlation algorithm, taught by Gupta. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Merz in order to provide improvements of recommendations based on past selections (Gupta, see: paragraph [0005]).  

Claim 10-
Merz discloses a computer implemented method comprising:
 selecting a user of an electronic commerce payment device (Merz, see: paragraph [0029] disclosing “candidate cardholder [i.e., the user] preference information”; and see: paragraph [0089] disclosing “may use social network ‘friends’ of cardholder 22 to determine cardholder preference information for cardholder 22” and “each friend chosen either authorizes MA computer system 121 to analyze such friend's historical transaction data or registers with MA computer system”); 
determining word vectors for previous merchants that the user has already used (Merz, see: paragraph [0026] disclosing “merchant analytic computer system”; and see: paragraph [0029] disclosing “candidate cardholder [i.e., the user] preference information is obtained by the MA ; 
determining attributes of the previous merchants, the attributes being subject to a correlation (Merz, see: paragraph [0029] disclosing “candidate cardholder preference information is obtained by the MA computer system analyzing historical transaction data…for merchants transacted with” and “candidate cardholder preference information may include results from surveys, Internet website scraping, solicited and unsolicited opinion data, satisfaction scale input [i.e., attributes of the previous merchants]” and “candidate cardholder preference information may relate to an overall experience with a merchant”); 
selecting a plurality of merchants to be reviewed as recommended merchants (Merz, see: paragraph [0026] disclosing “merchant analytic computer system”; and see: paragraph [0029] disclosing “candidate cardholder [i.e., the user] preference information is obtained by the MA computer system analyzing historical transaction data [i.e., past purchases] associated with the candidate cardholder for merchants transacted with [i.e., previously used merchants]” and “the candidate cardholder manually selects at least one merchant within the recommender app”); 
determining word vectors for the recommended merchants (Merz, see: paragraph [0029] disclosing “the cardholder inputs ‘friends’ associated with the cardholder” and “candidate cardholder preference information may include results from surveys…opinion data, satisfaction scale input” and “candidate cardholder preference information may relate to an overall experience with a merchant [i.e., previously used merchants based on merchant data]”; and see: paragraph [0030] disclosing “Based on the candidate cardholder preference information, the MA computer system creates a candidate cardholder preference vector [i.e., word vectors]” and “vector ;
 determining a correlation value by correlating attributes between the previous merchants and the recommended merchants (Merz, see: paragraph [0032] discloses “MA computer system then creates and applies a neutral preference vector to the matrix of merchant associations” and “includes generic preference information” and “measure of general popularity [i.e., determined attributes of the previously used merchants”; and see: paragraph [0033] disclosing “The MA computer system compares [i.e., correlates] the neutral merchant ranking vector to the merchant ranking vector to determine a merchant score [i.e., determining a correlation value]” and “merchant score vector includes a merchant score indicating the difference between the merchant rank and the neutral merchant rank”; and see: paragraph [0034] disclosing “sorts the merchant score vector in descending order based on the merchant score” and “provides a list of recommended merchants to the candidate cardholder using the recommender app, wherein the list is based on the sorted merchant score vector”);
 determining threshold merchants that have a correlation value above a threshold (Merz, see: paragraph [0029] disclosing “the candidate cardholder manually selects at least one merchant within the recommender app” [0033] disclosing “The MA computer system compares [i.e., correlates] the neutral merchant ranking vector to the merchant ranking vector to determine a merchant score” and “merchant score vector includes a merchant score indicating the difference between the merchant rank and the neutral merchant rank”; [0034] disclosing “merchant having the highest merchant score is placed first in the merchant score vector [i.e., determined correlation ; 
 in response to determining threshold merchants, calculating a correlation of dimension index sets for the threshold merchants (Merz, see: paragraph [0030] disclosing “Based on the candidate cardholder preference information, the MA computer system creates a candidate cardholder preference vector [i.e., word vectors]” and “vector represents a measurement [i.e., calculating a correlation of dimension indexes] of the candidate cardholder’s preference for one merchant relative to at least one other merchant” and “preferences area associated with a score for each merchant”); and 
providing a list of threshold merchants and highest ranked attributes as justification for selecting the threshold merchants (Merz, see: paragraph [0031] disclosing “merchant rank represents a measure of general popularity of each merchant relative to the plurality of merchants that is adjusted according to the candidate cardholder preference information [i.e., attributes]”; and see: [0034] disclosing “merchant having the highest merchant score is placed first in the merchant score vector and the merchant have the lowest merchant score is placed last” and “The MA computer system then provides a list of recommended merchants” (Examiner’s Note: The Examiner is interpreting that the highest ranked selection of merchants, is encompassed by Merz when disclosing that each merchant rank is based on an adjustment of a general popularity and the candidates preferences, which includes several types of attributes, such as opinion data, geographical regions selected, etc.), 
wherein the method is performed using one or more processors (Merz, see: paragraph [0007] disclosing “executed by at least one processor”).

a semantic extraction algorithm; 
highest ranking attributes; 
but Hua, however, does teach: 
 a semantic extraction algorithm (Hua, see: paragraph [0078] teaching “The comment score value calculating unit 1303 is configured to calculate a comment score value of each of the at least two products using a semantic analysis algorithm, according to the comment information”; Also see: paragraph [0044] and Table 1). 
highest ranking attributes (Hua, see: Abstract teaching “calculating an integrated score of each of the at least two products according to the attribute information”; and see: [0030] teaching “Step S103 is, calculating, at the server, an integrated score…according to the attribute information of each of the at least two products. In this step, the server calculates the integrated score of each of the at least two products by using the attribute information of each of the at least two products as a calculation factor of the integrated score of each product”; and see: paragraph [0031] “The higher the integrated score is, the higher the comprehensive performance of the product is”).  
This step of Hua, is applicable to the method of Merz, as they both share characteristics and capabilities, namely, they are directed to providing comparison information to users.  It would 
Although Merz does disclose correlating attributes with previously used merchants of a user, Merz does not disclose that there is a correlation threshold and does not disclose that there is a threshold merchant that have a determined value above a threshold. Merz does not disclose: 
threshold merchants having determined correlation value above a threshold; 
but Gupta, however, does teach: 
threshold merchants having determined correlation value above a threshold (Gupta, see: paragraph [0059] teaching “transaction correlation index 22 is obtained” and “indicate a correlation between the numerical measures” and “between merchant A and merchant B is calculate”; Also see: Calculation (1); and see: [0073] teaching “customizing advertising material to the user based on the score” and “transmitting data relating to the candidate merchant to the user if the score is determined to meet a certain criterion, for example, if the score is above a pre-defined threshold [i.e., correlation value above a threshold]”).   
This step of Gupta, is applicable to the method of Merz, as they both share characteristics and capabilities, namely, they are directed to providing comparisons in candidate merchants.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of Merz, to include the features of threshold merchants having  

Claim 12-
Merz in view of Hua and Gupta teach the method of claim 10, as described above.
Merz further discloses: 
wherein the electronic commerce payment device is a credit card (Merz, see: paragraph [0036] disclosing “transaction card” and “any suitable transaction card, such as a credit card”; and see: paragraph [0092] disclosing “screen shot displayed within recommender app 119” and “filter screen 1000 includes a ‘scan card’ selection 1002”; Also see: FIGS. 10-11).

Claim 13-
Merz in view of Hua and Gupta teach the method of claim 10, as described above. 
Although Merz does disclose a correlation with previously used merchants by a user, Merz does not disclose: 
wherein the correlation threshold is set by an authority.
but Gupta, however, does teach: 
wherein the correlation threshold is set by an authority (Gupta, see: paragraph [0059] teaching “transaction correlation index 22 is obtained” and “indicate a correlation between the numerical measures” and “between merchant A and merchant B is calculated [i.e., determined by an algorithm]”; Also see: Calculation 
This step of Gupta, is applicable to the method of Merz, as they both share characteristics and capabilities, namely, they are directed to providing comparisons in candidate merchants.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of Merz, to include the features of wherein the correlation threshold is set by an authority, taught by Gupta. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Merz in order to provide improvements of recommendations based on past selections (Gupta, see: paragraph [0005]).  

Claim 14-
Merz in view of Hua and Gupta teach the method of claim 10, as described above. 
Although Merz does disclose a correlation with previously used merchants by a user (Merz, see: paragraph [0030]), Merz does not disclose: 
wherein the correlation threshold is determined by an algorithm.
but Gupta, however, does teach: 
wherein the correlation threshold is determined by an algorithm (Gupta, see: paragraph [0059] teaching “transaction correlation index 22 is obtained” and “indicate a correlation between the numerical measures” and “between merchant A and merchant B is calculated [i.e., determined by an algorithm]”; Also see: 
This step of Gupta, is applicable to the method of Merz, as they both share characteristics and capabilities, namely, they are directed to providing comparisons in candidate merchants.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of Merz, to include the features of wherein the correlation threshold is set by an authority or determined by an algorithm, taught by Gupta. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Merz in order to provide improvements of recommendations based on past selections (Gupta, see: paragraph [0005]).  

Claim 15-
Merz in view of Hua and Gupta teach the method of claim 10, as described above. 
Merz further discloses: 
 wherein selecting merchants which will be reviewed as recommended merchants comprises selecting merchants which have been determined to be related to past merchants previously (Merz, see: paragraph [0026] disclosing “merchant analytic computer system”; and see: paragraph [0029] disclosing “candidate cardholder [i.e., the user] preference information is obtained by the MA computer system analyzing historical transaction data [i.e., past purchases] associated with the candidate cardholder for merchants transacted with [i.e., previously used .

Claim 16-
Merz in view of Hua and Gupta teach the method of claim 10, as described above. 
Merz further discloses: 
wherein selecting merchants which will be reviewed as recommended merchants comprises selecting merchants that have requested to be included as recommended merchants (Merz, see: paragraph [0051] disclosing “Database 120 may also store merchant data including a merchant identifier that identifies each merchant registered to use the network, and instructions for settling transactions including merchant bank account information”).

Regarding claim 17, claim 17 is directed to a method. Claim 17 recites limitations that are parallel in nature to those addressed above for claim 7 which is directed towards a method. Claim 17 is therefore rejected for the same reasons as set forth above for claim 7.  

Claim 18-
Merz in view of Hua and Gupta teach the method of claim 10, as described above. 
Merz further discloses: 
wherein determining the correlation value between the previous merchants and the recommended merchants (Merz, see: paragraph [0029] disclosing “the cardholder inputs ‘friends’ associated with the cardholder” and “candidate cardholder preference information may include results from surveys…opinion data, satisfaction scale input” and “candidate cardholder preference 
Although Merz discloses a correlation, Merz does not disclose that the there is a correlation algorithm.  Merz does not disclose: 
executing a correlation algorithm; 
but Gupta does teach: 
 executing a correlation algorithm  (Gupta, see: paragraph [0059] teaching “transaction correlation index 22 is obtained” and “indicate a correlation between the numerical measures” and “between merchant A and merchant B is calculated”; Also see: Calculation (1) [i.e., correlation algorithm]; and see: [0073] teaching “customizing advertising material to the user based on the score” and “transmitting data relating to the candidate merchant to the user if the score is determined to meet a certain criterion, for example, if the score is above a pre-defined threshold [i.e., correlation value above a threshold]”).   
This step of Gupta, is applicable to the method of Merz, as they both share characteristics and capabilities, namely, they are directed to providing comparisons in candidate merchants.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Claim 19-
Merz in view of Hua and Gupta teach the method of claim 18, as described above. 
Merz further discloses: 
wherein the correlation algorithm executes using the determined word vectors or dimension index sets (Merz, see: paragraph [0029] disclosing “the cardholder inputs ‘friends’ associated with the cardholder” and “candidate cardholder preference information may include results from surveys…opinion data, satisfaction scale input” and “candidate cardholder preference information may relate to an overall experience with a merchant [i.e., previously used merchants based on merchant data]”; and see: paragraph [0030] disclosing “Based on the candidate cardholder preference information, the MA computer system creates a candidate cardholder preference vector [i.e., word vectors]” and “vector represents a measurement [i.e., dimensional indexes] of the candidate cardholder’s preference for one merchant relative to at least one other merchant” and “preferences area associated with a score for each merchant”; and see: paragraph [0034] disclosing “merchant having the highest merchant score is placed first in the merchant score vector [i.e., correlation] and the merchant have the lowest merchant score is placed last”).
Although Merz discloses a correlation, Merz does not disclose that the there is a correlation algorithm.  Merz does not disclose: 
executing a correlation algorithm; 
but Gupta does teach: 
 executing a correlation algorithm  (Gupta, see: paragraph [0059] teaching “transaction correlation index 22 is obtained” and “indicate a correlation between the numerical measures” and “between merchant A and merchant B is calculated”; Also see: Calculation (1) [i.e., correlation algorithm]; and see: [0073] teaching “customizing advertising material to the user based on the score” and “transmitting data relating to the candidate merchant to the user if the score is determined to meet a certain criterion, for example, if the score is above a pre-defined threshold [i.e., correlation value above a threshold]”).   

Claim 20-
Merz discloses a computer-implemented method comprising: 
selecting previously used merchants associated with a user based on past purchases of the user (Merz, see: paragraph [0026] disclosing “merchant analytic computer system”; and see: paragraph [0029] disclosing “candidate cardholder [i.e., the user] preference information is obtained by the MA computer system analyzing historical transaction data [i.e., past purchases] associated with the candidate cardholder [i.e., user ] for merchants transacted with [i.e., previously used merchants]” and “the candidate cardholder manually selects at least one merchant within the recommender app”); 
determining word vectors for the previously used merchants based on merchant data (Merz, see: paragraph [0029] disclosing “the cardholder inputs ‘friends’ associated with the cardholder” and “candidate cardholder preference information may include results from surveys…opinion data, satisfaction scale input” and “candidate cardholder preference information ; 
determining attributes of the previously used merchants using the word vectors, the attributes being subject to a correlation (Merz, see: paragraph [0029] disclosing “candidate cardholder preference information is obtained by the MA computer system analyzing historical transaction data…for merchants transacted with” and “candidate cardholder preference information may include results from surveys, Internet website scraping, solicited and unsolicited opinion data, satisfaction scale input [i.e., attributes for each of the previously used merchants using the word vectors]” and “candidate cardholder preference information may relate to an overall experience with a merchant”); 
selecting one or more recommended merchants from a plurality of merchants, the one or more recommended merchants having attributes similar to the previously used merchants (Merz, see: paragraph [0029] disclosing “candidate cardholder preference information is obtained by the MA computer system analyzing historical transaction data…for merchants transacted with” and “candidate cardholder preference information may include results from surveys, Internet website scraping, solicited and unsolicited opinion data, satisfaction scale input [i.e., attributes similar to the previously used merchants]” and “candidate cardholder preference information may relate to an overall experience with a merchant”); 
determining a correlation value by correlating the determined attributes of the previously used merchants with attributes of the recommended merchants (Merz, see: paragraph [0032] discloses “MA computer system then creates and applies a neutral preference vector to the matrix of merchant associations” and “includes generic preference information” and “measure of general popularity [i.e., determined attributes of the previously used merchants”; and see: paragraph [0033] disclosing “The MA computer system compares [i.e., correlates] the neutral merchant ranking vector to the merchant ranking vector to determine a merchant score” and “merchant score vector includes a merchant score indicating the difference between the merchant rank and the neutral merchant rank”; and see: paragraph [0034] disclosing “sorts the merchant score vector in descending order based on the merchant score” and “provides a list of recommended merchants to the candidate cardholder using the recommender app, wherein the list is based on the sorted merchant score vector”); 
selecting merchants from the recommended merchants, the merchants having a determined correlation value (Merz, see: paragraph [0029] disclosing “the candidate cardholder manually selects at least one merchant within the recommender app” [0033] disclosing “The MA computer system compares [i.e., correlates] the neutral merchant ranking vector to the merchant ranking vector to determine a merchant score” and “merchant score vector includes a merchant score indicating the difference between the merchant rank and the neutral merchant rank”; [0034] disclosing “merchant having the highest merchant score is placed first in the merchant score vector [i.e., determined correlation value] and the merchant have the lowest merchant score is placed last” and “The MA computer system then provides a list of recommended merchants”); 
determining an attribute of the merchants based on the attributes of the previously used merchants (Merz, see: paragraph [0029] disclosing “candidate cardholder preference information ; and 
providing a list of the threshold merchants and the highest ranked attribute, wherein the method is performed using one or more processors (Merz, see: paragraph [0007] disclosing “executed by at least one processor”; and see: paragraph [0031] disclosing “merchant rank represents a measure of general popularity of each merchant relative to the plurality of merchants that is adjusted according to the candidate cardholder preference information [i.e., attributes]”; and see: [0034] disclosing “merchant having the highest merchant score is placed first in the merchant score vector and the merchant have the lowest merchant score is placed last” and “The MA computer system then provides a list of recommended merchants” (Examiner’s Note: The Examiner is interpreting that the highest ranked selection of merchants, is encompassed by Merz when disclosing that each merchant rank is based on an adjustment of a general popularity and the candidates preferences, which includes several types of attributes, such as opinion data, geographical regions selected, etc.).
Although Merz does disclose attributes and correlating the attributes with previously used merchants by a user, Merz does not specifically disclose that the there is a semantic extraction algorithm that would correlate the attributes nor does Merz specifically disclose the highest ranking of attributes. Merz does not specifically disclose: 
a semantic extraction algorithm; 
highest ranking attributes; 

 a semantic extraction algorithm (Hua, see: paragraph [0078] teaching “The comment score value calculating unit 1303 is configured to calculate a comment score value of each of the at least two products using a semantic analysis algorithm, according to the comment information”; Also see: paragraph [0044] and Table 1). 
highest ranking attributes (Hua, see: Abstract teaching “calculating an integrated score of each of the at least two products according to the attribute information”; and see: [0030] teaching “Step S103 is, calculating, at the server, an integrated score…according to the attribute information of each of the at least two products. In this step, the server calculates the integrated score of each of the at least two products by using the attribute information of each of the at least two products as a calculation factor of the integrated score of each product”; and see: paragraph [0031] “The higher the integrated score is, the higher the comprehensive performance of the product is”).  
This step of Hua, is applicable to the method of Merz, as they both share characteristics and capabilities, namely, they are directed to providing comparison information to users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of Merz, to include the features of a semantic extraction algorithm and highest ranking attributes, as taught by Hua. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Merz in order to provide improvements to the intelligence of e-commerce systems and provide improved comparison information to users (Hua, see: paragraph [0003]).  

threshold merchants having determined correlation value above a threshold; 
but Gupta, however, does teach: 
threshold merchants having determined correlation value above a threshold (Gupta, see: paragraph [0059] teaching “transaction correlation index 22 is obtained” and “indicate a correlation between the numerical measures” and “between merchant A and merchant B is calculate”; Also see: Calculation (1); and see: [0073] teaching “customizing advertising material to the user based on the score” and “transmitting data relating to the candidate merchant to the user if the score is determined to meet a certain criterion, for example, if the score is above a pre-defined threshold [i.e., correlation value above a threshold]”).   
This step of Gupta, is applicable to the method of Merz, as they both share characteristics and capabilities, namely, they are directed to providing comparisons in candidate merchants.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of Merz, to include the features of threshold merchants having determined correlation value above a threshold, taught by Gupta. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Merz in order to provide improvements of recommendations based on past selections (Gupta, see: paragraph [0005]).  

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Merz, et al, in view of Hua, Y., et al., Gupta, S., et al. and Shuster, G. (PGP No.US 2012/0185251 A1). 

Claim 2-
Merz in view Hua and Gupta teach the method of claim 1, as described above. 
	Although Merz does disclose the highest ranking merchants and displays the merchants to a user, Merz does explicitly disclose the limitation: 
wherein the highest ranked attributes are conveyed to the user 
but Hua does disclose: 
wherein the highest ranked attributes are conveyed to the user (Hua, see: Abstract teaching “calculating an integrated score of each of the at least two products according to the attribute information”; and see: [0030] teaching “Step S103 is, calculating, at the server, an integrated score…according to the attribute information of each of the at least two products. In this step, the server calculates the integrated score of each of the at least two products by using the attribute information of each of the at least two products as a calculation factor of the integrated score of each product”; and see: paragraph [0031] “The higher the integrated score is, the higher the comprehensive performance of the product is”)
This step of Hua, is applicable to the method of Merz, as they both share characteristics and capabilities, namely, they are directed to providing comparison information to users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of Merz, to include the features of a semantic extraction algorithm and highest ranking attributes, as taught by Hua. One of ordinary skill in the art before the effective 
Merz does not disclose: 
 a narrative using a narrative algorithm.
but Shuster, however, does teach:  
a narrative using a narrative algorithm (Shuster, see: paragraph [0025] teaching “At step 208, the narrative sample is analyzed using one or more algorithms, to determine candidate qualities unrelated to the topic, or with no necessary relationship to the topic”).
This step of Shuster, is applicable to the method of Merz, as they both share characteristics and capabilities, namely, they are directed to providing candidate matching for users.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify method of Merz, to include the feature a narrative using a narrative algorithm, as taught by Shuster. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Merz in order to provide improvements when matching candidates to users (Shuster, see: paragraph [0010]).  

Regarding claim 11, claim 11 is directed to a method. Claim 11 recites limitations that are parallel in nature to those addressed above for claim 2 which is directed towards a method. Claim 11 is therefore rejected for the same reasons as set forth above for claim 2.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Izenson, M., et al. (PGP No. US 2019/0236601 A1), describes a system for identifying and associating attribute data of merchants with transaction data of users and integrates the information for payment processing. 
Wilson, N., et al. (PGP No. US 2019/0286998 A9), describes a recommendation generator based on attributes and reviews from users and reviewers of specific venues and links the interrelationships as either positive or negative to provide nodal strength. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY PRESTON whose telephone number is (571)272-4399.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/A.D.P./Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625